Exhibit 10.29

 

TARGET BENEFIT

SUPPLEMENTAL RETIREMENT BENEFIT AGREEMENT

BETWEEN

BSB BANK & TRUST COMPANY

AND

WILLIAM M. LE BEAU

 

THIS SUPPLEMENTAL RETIREMENT BENEFIT AGREEMENT (hereinafter called the
“Agreement”) made and entered effective as of October 30, 2003 (hereinafter
called the “Effective Date”), by and between BSB BANK & TRUST COMPANY, having
its principal office at 58-68 Exchange Street, Binghamton, New York (hereinafter
called the “Bank”), and William M. Le Beau, Executive Vice President – Risk
Management (hereinafter called “Officer”).

 

W I T N E S S E T H :

 

WHEREAS, the Officer is the Executive Vice President – Risk Management of the
Bank, having been in the employ of the Bank since December 6, 2000; and

 

WHEREAS, the Officer is a participant under the Bank’s tax-qualified Section
401(k) savings plan (hereinafter called the “Savings Plan”) and participates in
the Bank’s defined benefit retirement plan (hereinafter called the “Retirement
Plan”), and will in the future become entitled to certain retirement benefits
under said Savings Plan and Retirement Plan, the amount of which benefits may be
limited by the provisions of the Employee Retirement Income Security Act of
1974, as amended (ERISA) and the tax-qualification provisions of the Internal
Revenue Code of 1986, as amended (IRC); and

 

WHEREAS, the Officer, upon his retirement, will also be entitled to certain
Federal old age benefits under the Social Security Act; and

 

WHEREAS, the Bank, in order to assure the continuance of the Officer’s services
to the Bank, desires to provide for the payment of a supplemental retirement
benefit to said Officer, from and after the termination of the Officer’s active
employment by the Bank, upon retirement, severance from employment, change in
control, or death, which payments shall be in addition to any retirement
benefits which shall become payable to the Officer under said Savings Plan and
Retirement Plan, and under the Social Security Act; and

 

WHEREAS, the supplemental retirement benefit to be provided hereunder is
intended to approximately restore the difference in benefits between the
retirement benefit that will be payable at age 65 under the Retirement Plan, and
the projected amount of retirement benefit that would have been payable if not
for the limitations imposed by ERISA and the IRC; and

 

WHEREAS, the first part of the supplemental retirement benefit to be provided
hereunder will be a target benefit, established as of the Effective Date
(hereinafter called the “Target Benefit”), which, based upon actuarial
assumptions, including salary projections, developed as of such date, will
provide a straight life annuity benefit for the Officer, commencing at age 65,
equal to the difference between (a) the Officer’s accrued benefit that would be
provided under the Retirement Plan, commencing upon attainment of age 65 as a
straight life annuity, assuming use of total compensation and the Officer’s
three year average annual earnings without ERISA and/or IRC limitations and (b)
the Officer’s accrued benefit that would be provided under the Retirement Plan,
upon attainment of age 65 as a straight life annuity, assuming three year
average annual earnings as defined in the Retirement Plan and taking into
account ERISA and/or IRC limitations on compensation; and



--------------------------------------------------------------------------------

WHEREAS, the second part of the supplemental retirement benefit to be provided
hereunder will be a bridge benefit, established as of the Effective Date
(hereinafter called the “Bridge Benefit”), which, based upon actuarial
assumptions, including salary projections, developed as of such date, will
provide an additional straight life annuity benefit for the Officer, commencing
at age 65, equal to the difference between (a) the Officer’s accrued benefit
provided under the Retirement Plan, commencing upon attainment of age 65 as a
straight life annuity: (i) assuming three year average annual earnings as
defined in the Retirement Plan, but without ERISA and/or IRC limitations, and
(ii) taking into account as credited service thereunder all years of employment
service with the Bank, M&T Bank and Onondaga Savings Bank, and (b) the Officer’s
accrued benefit that would be provided (i) under the Retirement Plan, commencing
upon attainment of age 65 as a straight life annuity, assuming three year
average annual earnings as defined in the Retirement Plan and taking into
account ERISA and/or IRC limitations on compensation, and (ii) under the M&T
Bank tax-qualified defined benefit plan as a straight life annuity commencing
upon attainment of age 65; and

 

WHEREAS, the third part of the supplemental retirement benefit to be provided
hereunder will be a voluntary deferral account, established as of the Effective
Date (hereinafter called the “Voluntary Account”), which Voluntary Account shall
consist of Bank credits equal to such portion of the Officer’s annual
compensation as he shall elect to defer hereunder, pursuant to an agreement for
deferral of compensation to be entered into prior to the Effective Date of this
Agreement, or during the calendar year preceding the calendar year of any such
deferral of compensation after the calendar year which includes the Effective
Date of this Agreement, reserving to the Officer the right to revoke or modify
future deferrals of compensation hereunder, provided that a written election to
revoke or modify future deferrals of compensation is filed in writing and
acknowledged as to receipt by the Bank during the calendar year preceding the
calendar year of such revocation or modification of election; and

 

WHEREAS, funds set aside by the Bank under this Agreement in consideration of
its future payment of the Target Benefit, Bridge Benefit and/or Voluntary
Account, shall not be adjusted in future years on account of experience gains
and/or losses prior to payment of the supplemental retirement benefits provided
hereunder;

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and obligations hereinafter set forth, and other good and valuable
consideration, it is hereby agreed by and between the Bank and the Officer as
follows:

 

Section 1. Deferred Compensation Account.

 

On or after the 2003 Effective Date of this Agreement, and as of the calendar
year date determined by the Bank during the next four years and thereafter,
beginning in 2008, on or following the end of each calendar quarter, during the
continuance of the Officer’s employment by the Bank, the Bank shall credit to a
unfunded book reserve or reserves established for the purpose of providing the
Target Benefit and Bridge Benefit as hereinabove defined under this Agreement
Twenty-one and Nine-tenths percent (21.9%) of the Officer’s annual salary (or ¼
of such annual salary beginning in 2008) as of such date of crediting hereunder.
Such amount credited hereunder, together with all amounts credited to an
unfunded book reserve or reserves established for the purpose of providing the
Voluntary Account, if any, as hereinabove defined under this Agreement, shall
hereinafter collectively be called the “Deferred Compensation Account.”

 

Section 2. Investments.

 

Amounts equal to that credited under the Deferred Compensation Account
established under Section 1. of this Agreement shall be invested by the Bank
(either in the Bank’s name or in the name of a trustee through an irrevocable
trust arrangement established by the Bank for this purpose), in one or more
registered investment companies under the Investment Company Act of 1940, to the
extent permitted by applicable banking law, and/or in one or more other equity
or fixed income investment opportunities selected in the sole discretion of the
Bank. The value of the Officer’s Deferred Compensation Account at any given time
shall be based solely on the then value of the investment fund or funds selected
hereunder.



--------------------------------------------------------------------------------

Section 3. Retirement Benefit.

 

Upon retirement or other termination from employment on or after attaining his
retirement date as defined within the Retirement Plan, or upon his earlier
termination from employment, the Bank will pay to the Officer supplemental
retirement benefits (the aggregate total of which shall be equal to the then
vested value, as defined in Section 4. of this Agreement, of all amounts in the
Officer’s Deferred Compensation Account on the Officer’s date of retirement or
other termination from employment). Such benefit will be paid in any one of the
following modes, as determined in the sole discretion of the Bank: (i) a single
lump sum payment; (ii) installments for the life of the Officer or on a joint
and survivor basis, based on life expectancy; or (iii) monthly installments over
a period of five, ten or fifteen years. If the Officer shall die prior to having
received the total of installment payments specified in clause (iii), above, the
unpaid balance of such installments will continue to be paid in monthly
installments for the unexpired portion of the specified installment period, to a
designated beneficiary or contingent beneficiary, as the case may be, designated
by the Officer under Section 7. of this Agreement; provided, however, that in
the sole discretion of the Bank, the unpaid balance of such installments may be
paid in a single lump sum payment to the designated beneficiary or contingent
beneficiary, as the case may be.

 

Section 4. Vesting

 

The Officer shall always have a one-hundred percent (100%) non-forfeitable right
to the Voluntary Account portion, if any, of his Deferred Compensation Account.

 

In the event the Officer’s employment is terminated by retirement, severance
from service with the Bank after five (5) or more years from the Effective Date,
death, or in the event of a “Change in Control,” as hereinafter defined, the
Officer shall have a one-hundred percent (100%) non-forfeitable right to the
non-Voluntary Account balance of his Deferred Compensation Account.

 

In the event the Officer’s employment is terminated for reasons other than
retirement, severance from service with the Bank after five (5) or more years
from the Effective Date, death, or a Change in Control, the Officer shall have
no non-forfeitable right to and no vested interest in his Deferred Compensation
Account, other than his non-forfeitable Voluntary Account portion, if any,
above.

 

For purposes of this Agreement, “Change in Control” shall mean the purchase or
other acquisition by any person, entity or group of persons, within the meaning
of section 13(d) or 14(d) of the Securities Exchange Act of 1934 (“Act”), or any
comparable successor provisions, of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Act) of thirty percent (30%) or more of either
the outstanding shares of common stock or the combined voting power of the
Bank’s then outstanding voting securities entitled to vote generally, or the
approval by the stockholders of the Bank of a reorganization, merger, or
consolidation, in each case, with respect to which persons who were stockholders
of the Bank immediately prior to such reorganization, merger or consolidation do
not, immediately thereafter, own more than fifty percent (50%) of the combined
voting power entitled to vote generally in the election of directors of the
reorganized, merged or consolidated Bank’s then outstanding securities, or a
liquidation or dissolution of the Bank or of the sale of all or substantially
all of the Bank’s assets, or any other major corporate transaction or event
which the Bank, through its Board of Directors, and prior to the occurrence of
such transaction or event, deems to be a Change of Control.

 

Section 5. Death Benefit.

 

In the event the Officer should die prior to his retirement or other termination
from employment, the amount in the Deferred Compensation Account as of the date
of death shall be paid to the Officer’s designated beneficiary, or contingent
beneficiary, as the case may be, in one of the following modes, as determined in
the sole discretion of the Bank: (i) a single lump sum payment; or (ii)
installments for the life of the beneficiary or contingent beneficiary, based
upon the designated beneficiary’s or contingent beneficiary’s life expectancy.



--------------------------------------------------------------------------------

Section 6. Payment to Estate; Change of Beneficiary.

 

If there is no designated beneficiary or contingent beneficiary living at the
time of the Officer’s death, the then value of all amounts in the Deferred
Compensation Account, determined as of the date of the Officer’s death, shall be
paid in a single lump sum to the Officer’s estate. Any designated or contingent
beneficiary referred to in Section 7. may be changed by the Officer without the
consent of any prior designated or contingent beneficiary, upon written notice
to the Bank, signed by the Officer, the receipt of which must be acknowledged in
writing by an officer of the Bank.

 

Section 7. Designation of Beneficiaries.

 

For the purposes of this Agreement, the Officer hereby names as primary
beneficiary(ies), estate of William M. Le Beau, and designates Beverly Le Beau,
        —            , and         —             as contingent beneficiary(ies).
The Officer shall provide written notification to the Bank of the current
address of each beneficiary and any contingent beneficiary(ies), and any future
changes to the names and/or addresses of such designees hereunder.

 

Section 8. Successors and Assigns.

 

The right of the Officer or any beneficiary to the payment of the supplemental
retirement benefit payable under this Agreement shall not be assigned,
transferred, pledged or encumbered, except by the Officer’s last will and
testament, or by the applicable laws of descent and distribution. This Agreement
will inure to the benefit of and be binding upon the Officer, the Officer’s
legal representatives and estate or interstate distributees, and the Bank, its
successors and assigns, including any successor by merger or consolidation, a
statutory receiver, or any other person or firm or corporation to which all or
substantially all of the assets and business of the Bank may be sold or
otherwise transferred.

 

Section 9. Creditor Rights.

 

The Officer’s rights under this Agreement shall be limited to those of an
unsecured general creditor of the Bank and the Bank shall have no obligation to
fund the Target Benefit supplemental retirement benefit provided for hereunder.

 

Section 10. No Right to Employment.

 

Nothing contained in this Agreement shall be construed as conferring upon the
Officer the right to continue in the employ of the Bank as an Officer of the
Bank or in any other capacity.

 

Section 11. Arbitration of Disputes.

 

Any dispute between the Bank and the Officer, any designated or contingent
beneficiary, or the Officer’s estate as to the proper interpretation or
application of any provision of this Agreement, shall be settled by arbitration,
as follows. One arbitrator shall be selected by each of the parties with a
dispute pursuant to this Agreement and a third arbitrator chosen by the two so
selected, and the decision of a majority of the arbitrators so selected shall be
final and binding upon all of the parties to such dispute.

 

Section 12. Termination.

 

The Bank’s obligation to make payments under this Agreement shall terminate
following the final payment required to be made under the applicable payment
option.

 

Section 13. Facility of Payment.

 

If the Bank shall find that any individual entitled to receive payments under
this Agreement is unable to care for his or her affairs because of age, lack of
capacity, illness or accident, the Bank may pay such benefit, unless claim shall
have been made therefor by a duly appointed legal representative, to the spouse,
descendant, other relative, or to a person with whom the individual entitled to
payment resides, and any such payment so made shall be a complete discharge of
the liability of the Bank under this Agreement.



--------------------------------------------------------------------------------

Section 14. Records.

 

The records of the Bank, the Retirement Plan, the Savings Plan, and relevant
copies of the M&T Bank and Onondaga Savings Bank tax-qualified defined benefit
plans, shall be conclusive in respect of all matters involved in the calculation
of benefits under this Agreement.

 

Section 15. Unfunded Arrangement.

 

This Agreement is an unfunded supplemental benefit arrangement, subject to the
requirements of United States Department of Labor Regulation Section
2520.104-23.

 

Section 16. Severability.

 

A determination that any provision of this Agreement is invalid or unenforceable
shall not affect the validity or enforceability of any other provision hereof.

 

Section 17. Authorization to Execute Agreement.

 

This Agreement has been approved by the Board of Directors of the Bank, and the
undersigned has been specifically authorized by the Board of Directors to
execute this Agreement on behalf of the Bank.

 

Section 18. Entire Agreement; Modifications.

 

This instrument contains the entire Agreement of the parties relating to the
subject matter hereof and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof. No modifications of this Agreement shall be valid unless made in writing
and signed by the parties hereto.

 

Section 19. Headings.

 

The headings of sections in this Agreement are for convenience of reference only
and are not intended to qualify the meaning of any section. Any reference to a
section number shall refer to a section of this Agreement, unless otherwise
stated.

 

Section 20. Governing Law.

 

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without reference to conflicts of law
principles.

 

IN WITNESS WHEREOF, the parties have executed this Agreement in duplicate, each
of which shall be deemed to be an original for all purposes, effective as of the
day and year first above written.

 

       

OFFICER

       

/s/ William M. Le Beau

--------------------------------------------------------------------------------

       

Print Name: William M. Le Beau

       

Title: Executive Vice President – Risk Management

ATTEST:

           

By: /s/ Chris VanHart

--------------------------------------------------------------------------------

       

Print Name: Christopher R. VanHart

           

BSB BANK & TRUST COMPANY

       

By: /s/ Howard W. Sharp

--------------------------------------------------------------------------------

       

Print Name: Howard W. Sharp

       

Title: President & Chief Executive Officer

ATTEST:

           

By: Nancy . Cole

--------------------------------------------------------------------------------

       

Print Name: Nancy A. Cole

   